           Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKLIN LOVING,

                                 Plaintiff,

                        -against-                                    20-CV-11135 (KMK)

SUPERINTENDENT, DOWNSTATE                                          ORDER OF SERVICE
CORRECTIONAL FACILITY; JOHN OR JANE
DOE, M.D.,

                                 Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in the Bare Hill Correctional Facility, brings this pro se

action seeking damages and alleging that the defendants violated his federal constitutional rights.

He sues an unidentified “John or Jane Doe” physician employed in the Downstate Correctional

Facility, as well as the Superintendent of that facility (“Superintendent”). By order dated

February 23, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”).1

                                              I. Discussion

       A. Service on the Superintendent

       As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules



       1 Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 2 of 11




of Civil Procedure generally requires that a summons and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a

summons and the amended complaint on the Superintendent until the Court reviewed the

amended complaint and ordered that a summons be issued for the Superintendent. The Court

therefore extends the time to serve the Superintendent until 90 days after the date that a summons

is issued for the Superintendent. If the amended complaint is not served on the Superintendent

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(summary order) (“As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service of the amended complaint on the Superintendent

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for the Superintendent. The Clerk

of Court is further instructed to issue a summons for the Superintendent, and deliver to the

Marshals Service all of the paperwork necessary for the Marshals Service to effect service of the

amended complaint on the Superintendent. Plaintiff must notify the Court in writing if his

address changes, and the Court may dismiss this action if Plaintiff fails to do so.

       B. Unidentified “John or Jane Doe” Defendant

       Under Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), a pro se litigant is entitled to

assistance from the district court in identifying an unidentified defendant, id. at 76. In the

amended complaint, Plaintiff supplies sufficient information to permit the New York State

Department of Corrections and Community Supervision (“DOCCS”) to identify the unidentified

                                                  2
         Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 3 of 11




“John or Jane Doe” Defendant. The “John or Jane Doe” Defendant is the physician who

conducted a medical screening and physical examination of Plaintiff upon his entry into the

Downstate Correctional Facility on a date in January 2019. The Court therefore orders the

Attorney General of the State of New York, who is the attorney for and agent of DOCCS, to

ascertain the identity of the “John or Jane Doe” Defendant whom Plaintiff seeks to sue here, and

the address where that Defendant may be served. The Attorney General must provide this

information to Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the newly identified defendant. The second amended complaint will replace,

not supplement, the original and amended complaints. A second amended complaint form that

Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended

complaint, the Court will screen it and, if necessary, issue an order directing service on the newly

identified defendant.

                                           II. Conclusion

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to: (1) issue a summons for the Superintendent

of the Downstate Correctional Facility, (2) complete a USM-285 form with the service address

for the Superintendent, and (3) deliver all documents necessary to effect service of the summons

and the amended complaint (ECF No. 6) on the Superintendent to the U.S. Marshals Service.

       The Court further directs the Clerk of Court to mail a copy of this order and the amended

complaint (ECF No. 6) to the Attorney General of the State of New York, at 28 Liberty Street,

New York, New York 10005.



                                                  3
          Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 4 of 11




         A second amended civil rights complaint form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 8, 2021
           White Plains, New York

                                                            KENNETH M. KARAS
                                                           United States District Judge




                                                 4
 Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 5 of 11




                  DEFENDANT AND SERVICE ADDRESS

Superintendent
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524-0445
          Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 7 of 11




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 8 of 11




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 9 of 11




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:20-cv-11135-KMK Document 12 Filed 03/08/21 Page 11 of 11




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
